Citation Nr: 1540458	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1962 until January 1966 and from December 1996 until August 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran contends that he has bilateral hearing loss, tinnitus, and vertigo. The Veteran further contends that his conditions are causally related to his active military service. The claims file reflects that the Veteran has been diagnosed with bilateral hearing loss and tinnitus. (See August 2012 VA medical examination). The claims folder also reflects that the Veteran has experienced episodes of dizziness. (See January 2013 VA medical examination). 

In the August 2012 VA medical examination, the examiner opined that the Veteran's tinnitus is at least likely as not a symptom related to his hearing loss. The examiner explained that tinnitus is known to be a symptom associated with hearing loss. However, the examiner was unable to opine as to the etiology of the Veteran's bilateral hearing loss without speculating. The August 2012 examination report reflects that no records within the claims folder were reviewed in conjunction with the examination. In a November 2013 addendum, the examiner opined that the Veteran's bilateral hearing loss is not directly related to his military service. The examiner explained that the Veteran's July 1962 entrance exam and November 1965 separation exam reflect normal hearing.

The Board finds the August 2012 examination and the September 2013 addendum in regard to the issue of service connection for bilateral hearing loss to be inadequate. The August 2012 opinion in regard to tinnitus was made without reviewing the claims folder or any supporting medical evidence associated with the Veteran's claim. While the September 2013 examiner noted reviewing the claims folder, the examiner rendered a medical opinion solely on the Veteran having normal hearing at the time of his 1965 separation from active duty. However, the Veteran had active duty again from December 1996 until August 1997. An August 1997 report of medical history for separation purposes, signed by a medical doctor, notes the Veteran with high frequency hearing loss at the time of separation. 

Based on the above, a supplemental opinion in regard to service connection for bilaterally hearing loss and tinnitus is required taking in consideration the claims folder as a whole to include the August 1997 report of medical history.  Further, these opinions do not address whether the Veteran developed hearing loss after service due to acoustic trauma experienced therein.

Additionally, the Board finds that a supplemental examination and opinion is required in regard to the Veteran's claim for service connection for vertigo. As mentioned above, the claims folder reflects that the Veteran has experiences episodes of dizziness. In a January 2013 VA medical examination the physician's assistant opined that it is medically plausible or as likely as not that the Veteran's benign vertigo he had while on a two week active duty assignment in the past is the same thing he intermittently experiences currently. The physician's assistant further opined that there was no evidence of military service causing the problem initially. The physician's assistant explained however, that he is not a neurologist and an opinion on this issue should be directed to such a specialist.

In September 2013, the January 2013 physician's assistant provided an addendum note in regard to the Veteran's vertigo. The physician's assistant noted that while the Veteran has had a history of intermittent vertigo, a diagnosis has not been given for the Veteran's condition. The physician's assistant explained that no other opinion could be given without resorting to speculation. The physician's assistant reiterated the need for a neurological specialist to provide an examination and opinion.

Based on the above, the Board finds, and the VA physician's assistant concedes, that an etiological opinion in regard to the Veteran's intermittent vertigo is outside the physician's assistant's medical knowledge. As such, a supplement examination and opinion from an appropriate examiner with knowledge of neurology in this case is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion in regard to entitlement to service connection for bilateral hearing loss and tinnitus. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss is related to, or aggravated by, his active military service. 

The examiner should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements in regard to his hearing disability; and c.) the Veteran's medical records, to include the August 1997 report of medical history noting the Veteran with high frequency hearing loss. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

The examiner should also address the following whether it is at least as likely as not (50 percent or greater) that the Veteran's tinnitus is related to, or aggravated by, his active military service.
2. Schedule the Veteran for a VA medical examination with a neurologist, or a clinician with the necessary expertise in neurology to provide the requested opinion in regard to entitlement to service connection for vertigo. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's intermittent vertigo is related to, or aggravated by, his active military service. Any opinion should include a complete rationale. The examiner should consider the entire claims.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2015).




